DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on 3/4/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/20 and 4/10/19 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 4/10/19.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016070120 (as cited on the IDS; relying on Lee et al., US 20170338474, for citation purpose; hereinafter, Lee), in view of Hirose et al., US 20080305395 (hereinafter, Hirose).
As to Claim 1:
	Lee discloses an energy storage device (see “lithium-ion batteries”, Title, Abstract) comprising: 
a cathode (see “the positive electrode… cathode…”, [0053-0056, 0072]);
an electrolyte (see “… electrolytes…”, [0053]); and
an anode comprising a film having a thickness of 10 to 50 micrometers (see “… all nSi-cPAN films were prepared with thicknesses under 10 micrometers…”, [0059]; “… the bulk electrode has a thickness 408… about 10 micrometers and about 50 micrometers…”, [0077]) disposed over a current collector substrate (see “… a current collector and active material…”, [0076], Fig. 16), the film comprising:
A)    a plurality of active material particles, wherein the active material particles include at least one of silicon (see “… Si-anode…”, [0036, 0050]); and
B)    a conductive polymer membrane coating over the active material particles, the conductive polymer membrane coating comprising a thermoplastic polymer treated to become a cyclized, non- plastic ladder compound (see “… Si-anode… cyclized-polyacrylonitrile… nSi-cPAN…”, [0036, 0050]).
	However, Lee does not disclose a current collector substrate having a surface roughness Rz of greater than 1.5 micrometers.
	In the same field of endeavor, Hirose also discloses a secondary battery having a silicon active material on an anode current collector [0043] similar to that of Lee.  Hirose also discloses that the roughness of the anode current collect is in a range of 1.5 to 6.5 micrometers [0082, 0190] as to improve the cycle characteristics of the batteries [0190]. 

As to Claim 4:
	Lee discloses the thermoplastic polymer treated to become a cyclized, non-plastic ladder compound comprises polyacrylonitrile (see “… cyclized-polyacrylonitrile…-based Si nanocomposite architecture… nSi-CPAN”, [0036-0037, 0050]).
As to Claim 5:
	Lee discloses the electrolyte comprises an imide-based room temperature ionic liquid (see “… the electrolyte including LiFSI salt and a bis(fluorosulfonyl) imide…”, [0030, 0062]).
As to Claim 7:
	However, Lee does not disclose a current collector substrate having a surface roughness Rz of greater than 1.5 micrometers.
	In the same field of endeavor, Hirose also discloses a secondary battery having a silicon active material on an anode current collector [0043] similar to that of Lee.  Hirose also discloses that the roughness of the anode current collect is in a range of 1.5 to 6.5 micrometers [0082, 0190] as to improve the cycle characteristics of the batteries [0190]. 
	Note that the arithmetical mean height Sa and the interfacial ratio Sdr is tied to the roughness of the current collector, which has already been disclosed by Hirose.  Thus, it is contended that such a property or characteristic is inherently taught in the roughness of the structure disclosed by the Hirose.  Accordingly, products of identical chemical composition cannot have mutually exclusive properties, anion and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the roughness of the current collector to have the claimed surface roughness as taught by Hirose as to improve the cycle characteristics of the batteries [0190].
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hirose, as applied to Claim 1 above, and further in view of Verbrugge et al., US 20170179482 (hereinafter, Verbrugge).
As to Claim 2:
	Lee discloses the anode comprises 70 wt.% of silicon (see “… electrode 402 including nanosilicon 404 has a weight ratio of… 70 wt.% Silicon…”, [0077]) and an initial charge capacity of the battery is as 143.21 mAh/g and 127.10 mAh/g ([0053], Fig. 6A).
	However, Lee does not disclose the that the silicon percentage can be less than 60 wt% and that the areal capacity between the anode and the cathode.
	In the same field of endeavor, Verbrugge also discloses a battery having a silicon negative electrode (Abstract) similar to that of Lee.  Verbrugge discloses that the silicon active material can be between 10 to 98 wt.% of the negative electrode 12, which overlaps that of the claimed range and that of Lee and which can improve life cycle of the battery [0002, 0022].  Verbrugge further discloses that the negative to positive capacity ratio or the areal capacity of negative to positive electrode ranges from 1.5 to 2.5 [0032] as to optimize the thickness of the negative electrode and the mass loading to the capacity of the positive electrode [0032]. 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the capacity ratio of Lee as to achieve the claimed silicon percentage in the anode and the claimed areal capacity of the anode to the cathode as taught by Verbrugge as to improve 
	Additionally, it would have been obvious to a skilled artisan to adjust silicon percentage in the active material of Lee as taught by Verbrugge to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
As to Claim 3:
	Lee discloses the anode comprises greater than or equal to 60 wt.% silicon particles (see “… electrode 402 including nanosilicon 404 has a weight ratio of… 70 wt.% Silicon…”, [0077]) and an initial charge capacity of the battery is as 143.21 mAh/g and 127.10 mAh/g ([0053], Fig. 6A).
	However, Lee does not disclose the areal capacity between the anode and the cathode.
	In the same field of endeavor, Verbrugge also discloses a battery having a silicon negative electrode (Abstract) similar to that of Lee.  Verbrugge further discloses that the negative to positive capacity ratio or the areal capacity of negative to positive electrode ranges from 1.5 to 2.5 [0032] as to optimize the thickness of the negative electrode and the mass loading to the capacity of the positive electrode [0032]. 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the capacity ratio of Lee as to achieve the claimed areal capacity of the anode to the cathode as taught by Verbrugge as to optimize the thickness of the negative electrode and the mass loading to the capacity of the positive electrode [0032].
Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hirose, as applied to Claim 1 above, and further in view of Kashiwagi et al., US 20100129711 (hereinafter, Kashiwagi).
Lee discloses anode film as in claim but does not Lee does not disclose the porosity of the anode film.
In the same field of endeavor, Kashiwagi discloses a secondary battery having an anode active material comprising silicon [0068] similar to Lee’s battery.  Kashiwagi further discloses that the porosity of the negative active material layer should be within 40 to 60 percent as to optimize the expansion stress of the active material [0112].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to modify the active material layer of Lee as to achieve the claimed porosity as taught by Kashiwagi as to optimize the expansion stress of the active material [0112].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723